EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Won Jun Choi on 27 April 2021.

Pursuant to MPEP 606.01, the title has been changed to read:
--RESOURCE ASSIGNMENT USING CDA PROTOCOL IN DISTRIBUTED PROCESSING ENVIRONMENT BASED ON TASK BID AND RESOURCE COST--

Please amend claims 1, 10, and 11 as follows:
1. (Currently Amended) A method for assigning a resource in a distributed processing system including a distributed processing device to process a task of a plurality of tasks grouped in at least one directed acyclic graph (DAG) using a continuous double auction (CDA) protocol, the method comprising: 
	receiving, by the distributed processing device, first information regarding [[a]] the plurality of tasks from a plurality of first nodes; 
calculating, by the distributed processing device and based on the received first information, a size of resources necessary for each of the
receiving, by the distributed processing device, second information regarding an available resource from a second node;
assigning, by the distributed processing device, one of the plurality of tasks to the available resource of the second node, based on a calculated score for each of the plurality of tasks; and
processing the assigned task using the available resource;

wherein the each score is calculated by dividing a bid for each task, among the plurality of tasks, by each cost of assigning the each task to the available resource of the second node, 
wherein the bid for the each task is calculated by dividing a predetermined value by, among the plurality of tasks, the number of tasks included in one
wherein the each cost is calculated by considering the calculated size of the resources necessary for each task including 
a difference between the number of available Central Processing Units (CPUs) included in the available resource and a number of necessary CPUs for the each task, 
a difference between an available memory included in the available resource and a necessary memory for the each task, and 
a network distance between the first node and the second node, and 
wherein the predetermined value is a pre-set value according to a priority corresponding to a type of the each task.

10. (Currently Amended) A distributed processing device for processing a task of a plurality of tasks grouped on at least one directed acyclic graph (DAG) using a continuous double auction (CDA) protocol, comprising: 
a communication unit configured to receive first information regarding a plurality of tasks from a plurality of first nodes, and to receive second information regarding an available resource from a second node; and 
a controller configured to, 
receive the first information regarding the plurality of tasks from the plurality of first nodes, 
calculate a size of resources necessary for each of the

assign one of the plurality of tasks to a corresponding available resource, based on a calculated score for each of the plurality of tasks; and
process the assigned task using the corresponding available resource;
wherein the controller is configured to calculate each score of the plurality of tasks, and assign a first task having a highest score among the calculated each score of the plurality of tasks to the available resource of the second node, 
wherein the controller is configured to calculate the each score by dividing a bid for each task, among the plurality of tasks, by each cost of assigning the each task to the available resource of the second node, 
wherein the controller is configured to calculate the bid for the each task by dividing a predetermined value by, among the plurality of tasks, the number of tasks included in one
wherein the controller is configured to calculate the each cost by considering the calculated size of the resources necessary for each task including 
a difference between the number of available Central Processing Units (CPUs) included in the available resource and a number of necessary CPUs for the each task, 
a difference between an available memory included in the available resource and a necessary memory for the each task, and 
a network distance between the first node and the second node, and
wherein the predetermined value is a pre-set value according to a priority corresponding to a type of the each task.  

11. (Currently Amended) A distributed processing system using a continuous double auction (CDA) protocol, comprising: 
a plurality of first nodes configured to transmit first information regarding [[a]] the plurality of tasks; 
and 
a distributed processing device to process a task of a plurality of tasks grouped in at least one directed acyclic graph (DAG) and configured to, 
receive the first information regarding the plurality of tasks from the plurality of first nodes, 
calculate a size of resources necessary for each of the
receive the second information regarding the available resource from the second node, 
assign one of the plurality of tasks to a corresponding available resource, based on a calculated score for each of the plurality of tasks; and
process the assigned task using the corresponding available resource;
wherein the distributed processing device is configured to calculate each score of the plurality of tasks, and assign a first task having a highest score among the calculated each score of the plurality of tasks to the available resource of the second node, 
wherein the distributed processing device is configured to calculate the each score by dividing a bid for each task, among the plurality of tasks, by each cost of assigning the each task to the available resource of the second node, 
wherein the distributed processing device is configured to calculate the bid for the each task by dividing a predetermined value by, among the plurality of tasks, the number of tasks included in one
wherein the distributed processing device is configured to calculate the each cost by considering 
a difference between the number of available Central Processing Units (CPUs) included in the available resource and a number of necessary CPUs for the each task, 
a difference between an available memory included in the available resource and a necessary memory for the each task, and 
a network distance between the first node and the second node, and
.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Chen et al Pub. No.: US 2013/0346994 A1 discloses determining resource requirements for jobs, and forwards selected jobs to execution clusters based on a course granularity matching process to identify clusters satisfying resource requirements of the jobs.
Song Pub. No.: US 2014/0229621 A1 teaches resource allocation using a continuous double action protocol.
Apacible et al. Patent No.: US 8,112,755 B2 teaches sorting tasks in a priority order based on a cost benefit ratio, where a gain, or “bid” of a task is divided by the cost of adding that task to memory.
Nguyen et al. Patent No.: US 8,972,306 B2 teaches calculating a market price with is an average of multiple bids for a resource.

However, none of the prior art alone or in combination anticipates or renders obvious the invention set forth in the independent claims, including using a CDA to assign tasks to resources for processing based on a score which is calculated by dividing a bid by a cost, where the bid is a pre-set value of priority divided by a number of tasks, and the cost is associated with a number of required CPUs, an amount of memory, and a network distance. Since none of the prior art along or in combination anticipates or renders obvious the invention set forth in the independent claims, the invention is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/MICHAEL W AYERS/Examiner, Art Unit 2195